Citation Nr: 1605670	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1. Entitlement to service connection for varicose veins, to include as secondary to hypertension.
 
2. Entitlement to service connection for peripheral artery disease, to include as secondary to hypertension.
 
3. Entitlement to a total disability evaluation based upon individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from June 1973 to April 1981 and from August 1981 to August 1994.
 
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2012 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.
 
In January 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.
 
In April 2015, the Board remanded the appeal for further development.  The case has been returned to the Board for further appellate consideration.
 
In a September 2015 rating decision, the Appeals Management Center granted entitlement to service connection for coronary artery disease to include hypertension, and residuals of a cerebral vascular accident.  As this constitutes a full grant of those benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issues of entitlement to service connection for varicose veins and entitlement to a total disability evaluation based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. Peripheral artery disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.
 
2. Peripheral artery disease was not caused or aggravated by service connected hypertension.
 
 
CONCLUSIONS OF LAW
 
1. Peripheral artery disease was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).
 
2. Peripheral artery disease is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  An opinion addressing a possible relationship between hypertension and peripheral artery disease was obtained.  Notably, however, there is no competent or credible evidence of any in-service manifestation of or treatment for peripheral artery disease, or any indication that peripheral artery disease may be directly related to service.  Hence, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA opinion addressing a theory of direct service connection was not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).
 
Pursuant to the Board's April 2015 remand, the AOJ provided the Veteran with an opportunity to identify outstanding pertinent treatment records.  It also obtained VA treatment records dated after November 2006, provided the appellant with a VA cardiovascular examination and secured an opinion addressing whether peripheral artery disease was caused or permanently aggravated by hypertension, readjudicated the Veteran's claim, and issued a supplemental statement of the case.  Hence, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
During the January 2014 Board hearing, the undersigned explained the issue on appeal and the appellant was asked questions designed to elicit information or evidence that may have been overlooked to include those pertinent to a claim of entitlement to service connection.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In any event, during the course of this appeal, the Veteran has been notified and indicated that he had actual knowledge of the evidence necessary to establish entitlement to service connection for peripheral artery disease.
 
Legal Principles and Analysis
 
The Veteran claims that peripheral artery disease is directly related to service or, alternatively, that it is secondary to service-connected hypertension.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).
 
Where a Veteran served for ninety (90) days or more during a period of war, and arteriosclerosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Here, service treatment records indicate normal lower extremities and vascular system at entrance and are negative for any evidence of peripheral artery disease.  At a May 1994 separation examination, the appellant denied leg cramps, lameness, foot trouble or any other symptoms suggesting peripheral artery disease.  The examiner noted normal lower extremities and a normal vascular system, save for left-sided varicose veins.
 
An October 2007 private treatment record shows the Veteran complained of "restless" type leg pain continuing all the way down his leg as well as left calf pain from walking.  The assessment was probable peripheral arterial disease with intermittent arterial claudication.  In November 2007, he underwent a lower extremity arterial study.  While there was minimal trifurcation and distal disease bilaterally, the doctor observed that such findings did not account for the Veteran's symptoms.
 
At the January 2014 hearing, the Veteran alleged that he had initially been diagnosed with peripheral artery disease at the May 1994 separation examination because "medical terms and treatises show that peripheral artery disease is also varicose veins."  He later indicated that while peripheral artery disease had been "annotated" in 1994, it "came into play" around 1998.
 
In April 2015, the Board remanded the appeal for, among other things, a VA cardiovascular examination.  At a July 2015 VA contract examination, after reviewing the claims file and examining the Veteran, a physician diagnosed the appellant with mild peripheral artery disease.  She opined that peripheral artery disease had not been permanently aggravated by hypertension because the appellant's hypertension had been well controlled; because a June 2015 ankle-brachial index revealed very minimal vascular disease that was limited to bilateral dorsalis pedis arteries in the feet; and because the Veteran's history as a smoker was more likely to aggravate peripheral artery disease since nearly a third of primary care patients aged 50 to 70 with a least a 10-year pack smoking history have peripheral artery disease.  The examiner opined that peripheral artery disease was not proximately due to or the result of hypertension.  In support, she cited the same reasons but added that the Veteran's peripheral artery disease was very minimal considering his long-term history of hypertension and she observed that hypertension is a modifiable risk factor for peripheral artery disease.
 
The Veteran has been diagnosed with peripheral artery disease and therefore has met the current disability requirement.  He is also service connected for hypertension.  The dispositive issue is whether there is a relationship between the current disability and service, or a relationship between the current disability and the service-connected disability.
 
There is only one medical opinion addressing this question.  The VA contract examiner, a physician, reviewed all of the evidence and explained why she concluded that peripheral artery disease was neither caused nor aggravated by hypertension.  As the examiner explained her reasons based on an accurate characterization of the evidence of record, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Reading the opinion of the examiner in the context of the other evidence of record, the Board concludes that it is adequate and probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).
 
To the extent that the Veteran or his representative offer their opinion that peripheral artery disease is caused or aggravated by service connected hypertension, this appears to be testimony regarding an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran and his representative are competent to so opine, the Board finds the specific, reasoned opinion of the VA contract examiner to be of greater probative weight than the general lay assertions of the appellant and his representative.
 
As to entitlement to service connection on a direct or presumptive basis, the Veteran has claimed that peripheral artery disease onset during service because left extremity varicose veins were noted upon separation.  Further, according to the appellant's interpretation of medical treatises, peripheral artery disease and varicose veins are one and the same.  While the Veteran is competent to observe varicose veins, see Barr v. Nicholson, 21 Vet. App. 303 (2007), the determination that two separate medical diagnoses are in fact equivalent requires knowledge beyond that which is immediately observable; hence, such a conclusion would be outside the scope of the claimant's lay competence.  Jandreau, 492 F.3d at 1377.
 
To the extent peripheral artery disease may be considered a chronic disease subject to presumptive service connection, there is no evidence indicating that it was manifest during service or to a compensable degree within one year of separation from active duty.  See 38 C.F.R. § 3.309(a); see also 38 C.F.R. § 3.309(e), Note 2 (recognizing peripheral vascular disease as a manifestation of arteriosclerosis); What is Peripheral Vascular Disease?, American Heart Association, http://www.heart.org/idc/groups/heart-public/@wcm/@hcm/documents/downloadable/ucm_300323.pdf  (noting that peripheral artery disease is a type of peripheral vascular disease).  Even assuming that the statement at the hearing that peripheral artery disease "came into play" around 1998 meant that it was compensably disabling at that time, this would have occurred about four years following separation from service.  Hence, entitlement to service connection is therefore not warranted on a chronicity, continuity of symptomatology, or presumptive basis.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for peripheral artery disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to service connection for peripheral artery disease is denied.
 
 
REMAND
 
In April 2015, the Board directed the AOJ to obtain an opinion addressing the etiology of the appellant's varicose veins.  In a July 2015 opinion, the VA contract examiner checked a box indicating that varicose veins were less likely than not incurred in or caused by service.  In support, she stated only that she "did not find on review of [service treatment records a diagnosis] of varicose veins."  The May 1994 separation examination shows, however, a notation of varicose veins posterior to the left knee.
 
Further, although the Board requested an opinion as to whether left leg varicose veins caused or aggravated varicose veins affecting the right leg, the AOJ posed the question in the reverse: whether right leg varicose veins caused or aggravated left leg varicose veins.  The examiner did not note this error.  Instead, she provided an opinion that failed to address the issue of secondary service connection.  Hence, as the current opinions do not substantially comply with the prior remand directives, addendum opinions are required.  Stegall, 11 Vet. App. at 268.
 
The issue of entitlement to individual unemployability benefits is deferred pending the adjudication of the pending claim for service connection.
 
Accordingly, the case is REMANDED for the following action:
 
1. Forward the entire claims file, to include all VBMS and Virtual VA files, to the physician who prepared the July 2015 VA contract opinion or, if that examiner is unavailable, to another suitably qualified VA physician examiner.  The examiner should review all pertinent records, including the Veteran's service treatment records, post-service medical records, lay statements and, specifically, the May 1994 separation examination that shows a notation of left leg varicose veins.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
 
The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that lower extremity varicose veins are etiologically related to service.
 
The examiner must also address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that left leg varicose veins caused or aggravated (permanently made worse) varicose veins affecting the right leg.
 
2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


